Citation Nr: 0100620	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  90-18 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a gunshot wound (GSW) of the neck, 
Muscle Group (MG) XXIII, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	William H. Forman, Jr., 
Attorney-at-law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1989 rating decision, which 
denied amongst other issues, an increase in the 10 percent 
rating assigned for the residuals of a GSW of the neck, MG 
XXIII.  

The Board has remanded this case on several occasions for 
further development, with the last remand in November 1998.

By rating decision of March 1997, the disability rating for 
GSW residuals of the neck, MG XXIII was increased from 
10 percent to 20 percent, effective from September 1989.  The 
veteran has continued his appeal for an increased rating for 
this disability.  

In May 1998, the veteran testified at a hearing before the 
undersigned, who was designated by the Chairman, pursuant to 
38 U.S.C.A. § 7107, to conduct that hearing.  

The Board decision of November 1998, granted the veteran's 
appeal for service connection for a thoracic and a lumbar 
disorder.  By rating decision of September 1999, a 10 percent 
evaluation was assigned for degenerative joint disease (DJD) 
of the lumbar spine with slight limitation of motion, 
effective September 1989.  A noncompensable evaluation was 
assigned for DJD of the thoracic spine, also effective 
September 1989.  

By rating decision f November 1999, service connection for 
post-traumatic stress disorder (PTSD) was granted with a 
100 percent evaluation assigned, effective December 1992.  
This total rating renders the veteran's claim for entitlement 
to a total disability rating based upon individual 
unemployability moot.  

This case is now ready for appellate review.  


FINDING OF FACT

The veteran's residuals of a GSW of the neck with damage to 
MG XXIII is productive of severe limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent and no more, for 
the veteran's residuals of a GSW of the neck with damage to 
MG XXIII are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.73, 
Diagnostic Codes 5290, 5323 (1997, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist 

At the outset, it is important to note that, this claim 
arises from the veteran's claim for an increased evaluation 
for the residuals of a GSW of the neck with damage to 
MG XXIII filed in September 1989.  There is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5102).

The veteran has received treatment for the residuals of a GSW 
of the neck via private and VA treatment.  He was accorded VA 
examinations in October 1992, August 1993, June 1996, and 
April 1999.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.


Factual Background

In July 1970, the veteran sustained a superficial through and 
through GSW of the posterior neck.  The wound was debrided 
and drained.  There was an uneventful hospital course and the 
wounds healed except for a small exit wound in the center of 
the neck.  The discharge diagnosis was GSW of the neck.  

After service, the veteran underwent VA examination in 
July 1972.  It was noted that he had sustained a GSW at the 
left side of the neck.  He complained of mild to moderate 
aching in the neck at times.  The wound had been surgically 
debrided and closed.  Examination of the GSW area showed an 
entrance wound behind the left scar mastoid area in the neck; 
irregular in shape, superficial, and approximately 3/4 inch in 
diameter.  The scar was flat, nontender and movable.  The 
exit point was in the posterior lower part of the neck near 
the mid-line about 3/4 inch in diameter; flat, non-tender and 
movable.  He had full range of motion of the neck without 
apparent pain.  The diagnosis was GSW of the neck, healed, MG 
XXIII, mildly symptomatic. 

In a rating decision of August 1972, the RO granted service 
connection for GSW, neck damage, MG XXIII, and assigned a 
10 percent evaluation, Diagnostic Code 5323, effective from 
August 1971.  

In September 1989, the veteran was seen in the VA outpatient 
treatment clinic complaining of neck pain for months.  He 
complained of numbness of the left arm with pain after 
exercising (golf).  He was encouraged to decrease his weight, 
discontinue salt and cigarettes, and increase water intake.  

In October 1989, the veteran underwent a MRI of the cervical 
spine.  It was determined to be normal.  

In January 1990, a medical report was sent to the Louisiana 
Department of Veterans Affairs from Dexter A. Gary, M.D.  Dr. 
Gary indicated that he first treated the veteran in 1989 with 
complaints of neck pain.  He had myofasciitis symptoms of the 
neck, stiffness, soreness and aching.  X-rays showed what may 
have been a healed fracture of the C2 vertebral body and 
early degenerative changes at C5-6.  The diagnosis was 
myofibrositis of the cervical spine.  

The veteran testified before a hearing officer at the RO in 
March 1990.  He stated that he had a lot of problems with his 
neck injuries and that it had fallen to his arms.  He related 
that he owned a hardware store and was unable to lift 
anything more than 15-20 pounds.  He stated that it took him 
several days or weeks to recover from inflamed muscles in the 
shoulders and arms.  He also stated he had a stiff neck and 
headaches.  He testified that he was taking muscle relaxers 
and was only able to turn his head part of the way without 
pain.  He also testified that his wife had to open the 
hardware store for him and he was unable to work a complete 
day because of neck pain.  

In June 1990, the veteran was seen in consultation with 
Donald Judice, M.D.  Dr. Judice examined the veteran and he 
indicated that he saw evidence of the GSW injury to the left 
side of the veteran's neck. The veteran had marked right 
paraspinous muscle spasm.  He had limited range of neck 
motion and complained of pain when he was in deep flexion and 
extension and lateral bending.  The strength in his arms and 
right biceps was weak.  The rest was normal.  

In October 1990, Dr. Gary submitted a medical statement 
regarding the veteran's medical complaints.  As to his 
cervical spine condition, Dr. Gary's statements were 
essentially as he reported to the Louisiana Department of 
Veterans Affairs in January 1990.  A MRI of the cervical 
spine showed minimal degenerative changes.  A myelogram of 
the cervical region was normal.  

The veteran underwent a VA examination in April 1991.  He 
complained of severe pain in the neck, causing the pain to 
travel into his shoulders, arms and hands.  Range of motion 
of the neck showed flexion to be full, extension was 
80 degrees, rotation was 40 degrees, bilaterally, lateral 
bending was 40 degrees, bilaterally.  Sensation was intact 
and reflexes were 2+ and equal.  The impression was 
degenerative joint disease (DJD) of the neck.  

A VA x-ray performed in January 1992, showed no evidence of 
fracture, dislocation, subluxation or other bony abnormality.  
The impression was normal cervical spine examination.  

In August 1992, a medical statement was submitted to VA by 
Dr. Gary.  He indicated that routine x-rays of the cervical 
spine showed what might have been a healed fracture of the C2 
vertebral body.  A MRI of the cervical spine showed minimal 
degenerative changes. Range of motion of the cervical spine 
showed flexion of the neck of 20 degrees, extension of 10  to 
15 degrees, and rotation of 35 to 40 degrees.  Motor, sensory 
and reflex examinations were normal.  There was tenderness to 
palpation over the over the parascapular musculature.  There 
was a healed scar in the neck area compatible with the 
described GSW.  Non-steroid anti-inflammatories and cervical 
exercises were prescribed.  

In October 1992, the veteran underwent a VA examination.  He 
complained of "strain" in his neck.  Examination revealed 
good posture and normal gait.  Range of motion of the 
cervical spine showed forward flexion of 53 degrees, backward 
extension of 42 degrees, lateral flexion of 20 degrees, and 
rotation of 43 degrees.  Movements were made with pain.  X-
rays of the cervical spine showed bony alignment was normal, 
vertebral heights and interdisc spaces were maintained and 
there was no bony fractures or bony destruction identified.  
The x-ray of the cervical spine was normal.  The pertinent 
diagnosis was cervical injury residuals.  

In March 1993, the veteran was evaluated by Pete H. Rhymes, 
M.D., for Social Security disability purposes.  It was noted 
that the veteran was evaluated in 1991 for Social Security 
disability.  He had numerous complaints, including his 
cervical spine.  X-rays of the cervical spine appeared to be 
basically within normal limits.  Examination of the neck 
showed range of motion of 25 degrees of flexion, extension of 
25 degrees, lateral bending of 5 degrees and rotation of 
15 degrees.  He had normal reflexes in the upper extremities.  
He moved rather slowly as if there was some discomfort with 
tightness in the neck area.  The pertinent diagnosis was 
chronic cervical sprain.  

In August 1993, the veteran underwent a VA examination.  He 
complained of pain in the upper back.  A GSW scar was noted 
on the left side of the cervical spine which was slightly 
depressed and asymptomatic.  His posture was normal.  Range 
of motion revealed forward flexion of 30 degrees, backward 
extension of 25 degrees, lateral flexion of 30 degrees, 
bilaterally, and rotation of 50 degrees, bilaterally.  There 
was slight pain noted on motion.  The pertinent diagnosis was 
degenerative osteoarthritis of the cervical spine.  

VA outpatient treatment records dated August 1993 to 
March 1995 were associated with the claims folder.  In 
August 1993, he complained of generalized pain of the neck.  
In January 1994, he complained of numbness, weakness, and 
shooting pain in the neck.  He related no change in frequency 
or intensity of pain over a three month period.  In 
March 1995, he complained of neck pain since service.  He was 
provided Motrin for the pain.  

Pursuant to the Board's May 1996 remand, the veteran 
underwent a VA examination in June 1996.  He complained of 
pain in the neck and also the back.  Physical examination of 
the neck showed flexion of 45 degrees, extension of 
20 degrees, lateral bending of 35 degrees, bilaterally, and 
rotation of 25 degrees, bilaterally. He had a stellate scar 
on the lateral neck just above the neck shoulder angle and an 
exit wound over to the left of the spinous process, along the 
lower lumbar spine area.  The veteran was not tender in 
either of these areas.  He did not appear to have any spasm.  
His reflexes in the upper extremities were equal.  He did 
have some atrophy of the left arm and forearm of 
approximately 1/2 inch.  Sensation to the upper extremities 
appeared "OK."  X-rays of the cervical spine showed minimal 
degenerative changes.  The pertinent diagnosis was DJD of the 
cervical spine, mild, with possible radiculopathy in the 
upper extremity.  

In November 1996, an addendum was made to the June 1996 VA 
examination.  EMG and nerve conduction tests were completed 
and showed that the veteran did not have enough findings to 
warrant radiculopathy in the cervical area.  

By rating decision of March 1997, the veteran's rating for 
residuals of GSW of the neck was increased from 10 percent to 
20 percent, effective September 1989.  The disability was 
rated under Diagnostic Codes 5290 and 5323.  Since this time, 
the disability has been rated under DC 5323 and the rating of 
20 percent has remained in effect to this date.  

In September 1997, the veteran was seen in the VA outpatient 
treatment clinic complaining of sharp pain in the neck that 
sometimes radiated to the back of the head.  He requested a 
refill of Motrin.  It was noted that his last cervical spine 
film was in June 1996 and was within normal limits.  Physical 
examination revealed range of motion was within normal 
limits.  There was crepitus upon palpation.  The upper 
extremities showed decreased strength.  The impression was 
probable DJD, status post cervical spine trauma (GSW) in 
service, but no foreign body remained.  

In May 1998, the veteran testified before the undersigned at 
a Board hearing.  He related that he had problems moving his 
neck because of the pain in his neck and arms.  He also 
testified that he was unable to do physical things such as 
sports and that he was restricted to lifting no more than 
10 pounds.  

In June 1998, the veteran was seen by Lawrence J. Russo, 
M.D., for Disability Determination Services.  He complained 
of cervical spine pain with bilateral shooting pain to the 
upper arms with weakness in the hands.  Range of motion of 
the cervical spine revealed approximately 35 degrees of 
rotation on the right and 20 degrees of rotation on the left.  
He had 20 degrees of extension and 30 degrees of flexion.  
Lateral bending was 20 degrees, bilaterally.  He had no 
muscle spasm.  On physical examination, he had an entrance 
wound on the left side of the neck and exit wound on the left 
side of the posterior cervical spine.  Dr. Russo stated that 
it did not appear to involve the spinal cord.  The impression 
was that he did not have any bony cervical abnormalities.  He 
also did not have any muscle spasm in his cervical spine.  

In April 1999, the veteran underwent a VA examination.  He 
complained of pain in the posterior neck at the base.  Range 
of motion of his neck revealed flexion of 45 degrees, 
extension of 20 degrees, rotation of 20 degrees, bilaterally, 
and lateral bending of 5 degrees, bilaterally.  He was 
questionably tender at the midline of the lower cervical 
spine.  Reflexes in the biceps, triceps, and brachioradialis 
were 2+ and equal.  Motor and sensation in the upper 
extremities seemed to be intact.  Range of motion of the 
shoulders was full.  X-rays showed a normal cervical spine.  
The pertinent diagnosis was DJD of the cervical spine, mild, 
with no real radiculopathy that could be measured.  The 
examiner stated that the veteran's residuals of DJD of the 
cervical spine were the result of the probable aging process.  

In January 2000, Social Security disability decision records 
were associated with the claims folder.  The veteran's social 
security disability benefits were continued for disorders of 
the back and affective disorders.  The primary diagnoses were 
severe cervical and lumbar disc syndrome and his secondary 
diagnosis was post-traumatic stress disorder.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment. Evaluations are based upon a lack of 
usefulness in self-support. 38 C.F.R. § 4.10  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.

As indicated above, the veteran has appealed the assignment 
of a 20 percent rating for his service connected residuals of 
a GSW of the neck.  This muscle injury, which occurred as a 
result of a GSW in service, has been continuously rate under 
Muscle Group XXIII (Diagnostic Code 5323).  By rating 
decision of March 1997, he was also evaluated under DC 5290, 
for limitation of motion of the cervical spine.  He argues 
that he has stiffness and pain in his neck. 

The VA Schedule for Rating Disabilities for muscle injuries 
was revised, effective July 3, 1997. See 62 Fed. Reg. 30,235 
(1997).  Thus, the schedule for rating disabilities due to 
muscle injuries was revised during the pendency of the 
veteran's appeal.  However, the percentage ratings assigned 
under the pertinent diagnostic codes were not changed by the 
revisions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Since there was no substantial change in the rating code 
revisions, a remand to the RO for application of virtually 
the same criteria to the medical evidence of record would be 
of no consequence.  

Additionally, the veteran has been continuously rated under 
the diagnostic codes for muscle injuries since he was service 
connected for residuals of GSW of the neck.  He has also been 
evaluated under the diagnostic code for limitation of motion 
of the cervical spine.   His disability could possibly be 
rated under a different diagnostic code.  He could be rated 
under DC 5285, for residuals of fracture of the vertebrae.  
However, there is no x-ray or MRI evidence of record which 
clinically shows that the veteran actually had a fracture of 
the cervical spine.  Additionally, he could be rated under DC 
5293 for intervertebral disc syndrome.  However, the medical 
evidence of record also does not show evidence of a herniated 
disc of the cervical spine.  Further, he could be rated for 
ankylosis of the cervical spine under DC 5287.  However, 
there is no medical evidence of ankylosis of the cervical 
spine.  No other diagnostic code would be able to provide the 
veteran with a rating higher than his present 20 percent 
under the muscle code or limitation of motion code.  See 
38 C.F.R. § 4.20.  Therefore, evaluation under the muscle 
code and the limitation of motion code are the more favorable 
to the veteran's claim.  

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56, which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under the criteria 
for rating muscle injuries, disabilities are characterized as 
either slight, moderate, moderately severe, or severe. 38 
C.F.R. § 4.56.

Disability of muscles is evaluated on factors including the 
type of injury, the history and complaints associated with 
the injury, and the objective findings.  Prior to July 3, 
1997, a slight injury was the result of simple wound of 
muscle without debridement, infection, or effects of 
laceration.  By history, the wound would be of slight 
severity, with relatively brief treatment and return to duty.  
The wound would heal with good functional results.  There 
would be no cardinal symptoms or signs of muscle injury, such 
as weakness, fatigue-pain, uncertainty of movement, loss of 
power, lowered threshold of fatigue and impairment in 
coordination.  Objective findings were listed as minimal 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  There would be no significant 
impairment of function and no retained metallic body.  Under 
the revised regulation schedule, a slight muscle disability 
would result from simple wound of the muscle without 
debridement or infection.  The history and complaint would be 
documented by service department record of superficial wound 
with brief treatment and return to duty.  There would be 
healing with good functional results.  There would be no 
cardinal signs or symptoms of muscle disability such as loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings would be of minimal scar, with no evidence 
of fascial defect, atrophy, or impaired tonus.  There would 
be no impairment of function or metallic fragments retained 
in muscle tissue.

Under the former regulations, a moderate disability of the 
muscles consists of a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).  Under the revised criteria, the type of injury 
associated with moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c).  Under the revised regulation, the type of injury 
associated with moderately severe muscle disability is a 
through and through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings would include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, with indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side, 
and tests of strength and endurance compared with sound side 
demonstrating positive evidence of impairment. 

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high 
velocity missile or to large or multiple low velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d).  

Under the revised criteria, a severe disability would result 
from through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
The history and complaints would be documented by service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There 
would be record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in the previous 
paragraph, but worse than those of moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
ragged, depressed and adherent scars indicated wide damage to 
muscle groups in the missile track. Palpation would show loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Other objective findings include muscles 
that swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Other signs of 
severe muscle disability include: X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 

DC 5323 describes the Group XXIII muscle function according 
to: Movements of the head; fixation of shoulder movements.  
Muscles of the side and back of the neck: Suboccipital; 
lateral vertebral and anterior vertebral muscles.  The 
veteran is presently rated as moderately severe under this 
muscle group.  

The Board looks to the 30 percent rating criteria under DC 
5323, which would indicate a severe disability.  Under the 
old definition of severe disability under 38 C.F.R. § 4.56, 
the veteran's neck disability would have to show adherent 
scars, and moderate or extensive loss of muscle substance.  
Under the new definition of severe disability under 38 C.F.R. 
§ 4.56, indications of adherent scars, wide damage to the 
muscle group, palpation showing loss of muscle substance or 
atrophy of the muscle must be shown.  After reviewing the 
evidence, the Board finds that the veteran's cervical spine 
disability does not satisfy the severe criteria under the old 
or new regulations.

A review of the record reveals that on most all occasions, 
the veteran's neck disability scar was described as 
nontender.  On only one occasion is atrophy noted and that is 
in June 1996, with only 1/2 inch of atrophy of the left arm and 
forearm shown.  Atrophy is not specifically attributed to the 
cervical spine.  Although he has complained of tenderness, 
pain, and stiffness throughout the rating period, the medical 
evidence for the most part, is indicative of a static, 
superficial through and through wound that resulted in 
minimal disability.  Although on two occasions (1990 and 
1992) a private physician noted that x-rays showed what may 
be healed fracture, all other medical evidence of record 
showed no fracture or bony abnormality. 

The Board finds no evidence to support a severe condition of 
Muscle Group XXIII under the old or new regulations.  With 
the most recent examination revealing no muscle loss or 
decrease in muscle strength, as both old and new regulations 
require some degree of muscle loss, there is no basis for an 
increased rating under DC 5323.  

The Board also notes that the veteran has been rated under DC 
5290 for limitation of cervical spine motion.  Slight 
limitation of motion warrants a 10 percent evaluation.  In 
order to warrant a 20 percent evaluation, moderate limitation 
of the cervical spine must be shown.  Severe limitation of 
the cervical spine warrants a 30 percent evaluation.  

Range of motion of the veteran's cervical spine has exhibited 
forward flexion from 20 degrees to 53 degrees, backward 
extension from 10 degrees to 42 degrees, lateral flexion from 
5 degrees to 35 degrees and rotation from 15 degrees to 
43 degrees.  The veteran's most limited findings are severe 
in degree.  Therefore, the veteran warrants a 30 percent 
rating under DC 5290, for limitation of motion of the 
cervical spine.  

However, more than 30 percent for the veteran's cervical 
spine disability is not warranted.  A 30 percent disability 
rating is the highest schedular rating for limitation of 
motion of the cervical spine.  As previously stated, the 
veteran has no evidence of a fractured vertebra, no atrophy 
of the cervical spine, nor does he have disc disease of the 
cervical spine.  Therefore, he would not warrant an increased 
rating under DCs 5285, 5287, or 5293.  A 30 percent rating 
sufficiently encompasses the appropriate rating for the 
veteran's cervical spine disability.  

In evaluating the veteran's condition, the Board also 
considered all of the applicable regulations, including 
consideration of the limitation of function imposed by pain. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), DeLuca.  The 
provisions of 38 C.F.R. § 4.40 allows for VA to take 
functional loss into consideration when rating a disability 
of the musculoskeletal system, due to the inability to 
perform the normal working movements of the body with the 
normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  The 
provisions of 38 C.F.R. § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.

There was no evidence of functional loss due to the veteran's 
cervical spine disability.  The Board will not assign an 
additional rating pursuant to these regulations, as it is not 
warranted by the facts.

Based on the foregoing, the 30 percent rating under DC 5290 
for limitation of cervical spine motion adequately 
compensates the veteran for the amount of disability shown in 
his cervical spine.  Therefore, a 30 percent rating, and no 
more, is warranted for residuals of a GSW of the neck.  



ORDER

A 30 percent rating, and no more, is granted for residuals of 
a gunshot wound of the neck, Muscle Group XXIII, subject to 
the laws and regulations governing the payment of monetary 
benefits.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

